                                              TIME SUMMARY TABLE

                                       Discretionary 15%    Adjusted
    Timekeeper           Total Hours       Reduction         Hours      Rate            Total


Attorney
Dooley, Ian                      9.1                              9.1     $205.00             $1,865.50
Glasscock, Olivia              604.7                -90.7       514.0     $205.00           $105,370.00
Glover, Katharine                7.4                              7.4     $325.00             $2,405.00
Jorgensen, Eric                 14.3                             14.3     $400.00             $5,720.00
Lieb, Jeremy                    11.8                             11.8     $205.00             $2,419.00
Waldo, Tom                     490.0                -73.5       416.5     $400.00           $166,600.00
Whalen, Erin                     5.0                              5.0     $205.00             $1,025.00
                Total:        1142.3                                                        $285,404.50

Clerk
Kutchin, Robert                 31.7                             31.7     $135.00               $4,279.50
Martinez, Luna                   6.0                              6.0     $135.00                 $810.00
Yao, Yvie                       25.8                             25.8     $135.00               $3,483.00
               Total:           63.5                                                            $8,572.50

Paralegal
Korhonen-Penn, Iris             36.6                             36.6     $135.00               $4,941.00
Saunders, Sarah                 13.8                             13.8     $135.00               $1,863.00
               Total:           50.4                                                            $6,804.00



               Total:         1256.2                                                        $300,781.00




                                                                           Attachment 1, page 1 of 12

         Case 1:19-cv-00006-SLG Document 60-7 Filed 11/23/20 Page 1 of 12
Timekeeper          Date          Hours     Description

Dooley, Ian
                    05/01/2020        4.6 Cite check remedy brief
                    05/17/2020        4.5 Cite check remedy reply
                         Total:       9.1

Glasscock, Olivia
                    03/18/2019        2.2   client updates, memo drafting, reviewing FS actions
                    03/20/2019        4.0   client memo
                    03/21/2019        3.0   reading Final ROD
                    03/25/2019        2.5   drafting client memo
                    03/28/2019        3.0   revising client memo
                    03/29/2019        3.5   revising client memo; checking in with Holly
                    04/01/2019        2.5   meeting with Tom and Holly, follow up making plan for things to do, reviewing clien
                    04/02/2019        0.5   talk with Tom re: how to communicate timeline to clients and reviewing proposed clien
                    04/02/2019        8.0   drafting complaint
                    04/03/2019        7.0   drafting complaint
                    04/03/2019        0.5   client memo and litigation hold/retainer discussions
                    04/04/2019        5.0   drafting complaint
                    04/04/2019        0.2   client memo communication check in with Sarah and discussing when we will file
                                            complaint
                    04/05/2019        5.5   drafting complaint
                    04/08/2019        0.5   reviewing client updates and case management emails
                    04/08/2019        2.5   discussions re: claims, needed research, next steps with Tom
                    04/08/2019        2.5   wrapping up first draft of complaint
                    04/09/2019        4.0   reviewing response to objection and cited documents for support for claim that unit cards
                                            were required at the NEPA stage
                    04/09/2019        0.5   reviewing response to objection for other rebuttals to claims we anticipate making
                    04/10/2019        0.8   client communications/discussion
                    04/17/2019        1.5   correspondence with clients, reviewing updates/agency documents
                    04/18/2019        0.7   discussion re: POW research with Tom
                    04/19/2019        1.5   reviewing correspondence re: standing and updates from agency (maps)
                    04/22/2019        1.2   POW clients call and follow up discussion
                    04/22/2019        0.5   prep for POW client call
                    04/26/2019        2.0   final agency action research
                    04/26/2019        0.4   meeting with Tom to discuss POW legal research
                    04/29/2019        2.0   final agency action research
                    04/29/2019        5.0   final agency action research
                    04/30/2019        1.0   reviewing memo from Iris re: LLA projects
                    04/30/2019        4.0   reading POW materials to prep for drafting comments on implementation (planning
                                            meeting)
                    04/30/2019        1.4   collecting and sending research re: final agency action
                    05/01/2019        2.0   research case law re: site-specific EIS
                    05/01/2019        2.0   reviewing complaint drafts and discussing edits with Tom
                    05/02/2019        1.5   check in and discussions with Tom re: complaint and next steps
                    05/02/2019        4.5   drafting comments on out year plan
                    05/03/2019        0.8   corresponding re: cite check and overseeing issues; coordinating for implementation
                    05/03/2019        6.0   outyear plan comments
                    05/04/2019        2.0   reviewing draft complaint and comments
                    05/04/2019        1.5   implementing cite check and updating complaint with suggestions/information from
                                            clients
                    05/06/2019        3.0   research for out year plan comments
                    05/06/2019        3.2   reviewing complaint and supporting documents for final edits; correspondence re:
                                            changes
                    05/06/2019        0.2   check in with Tom
                    05/07/2019        1.0   call with Tom and Sarah re PI motion, follow up with Tom
                    05/07/2019        0.5   updating and circulating draft comment letter to clients
                    05/07/2019        2.0   discussion with Tom re: PI, comments, next steps with OGC
                    05/07/2019        2.0   corresponding with clients and updating draft outyear plan comments
                    05/08/2019        0.5   corresponding with clients re: out year plan comments and updating comments
                                            accordingly
                    05/08/2019        2.5   drafting PI motion outline and reviewing with Tom
                    05/09/2019        2.5   finding unit cards as examples, gathering scanned maps from print service
                    05/09/2019        1.4   following up with clients re: comments
                    05/10/2019        3.0   addressing NRDC concerns on comments, reviewing attachment needs, editing document


                                                                                         Attachment 1, page 2 of 12

         Case 1:19-cv-00006-SLG Document 60-7 Filed 11/23/20 Page 2 of 12
         05/10/2019   0.7 call with Heather Evoy of SEACC re: standing witnesses; follow up message
         05/13/2019   6.0 finalizing comments, setting up cite check, incorporating cite check, corresponding with
                          Sarah re: filing, corresponding with clients re: submission and broken submission link

         05/16/2019   4.0   drafting PI motion
         05/16/2019   1.0   drafting description of pow for CBD and corresponding with Ted Z
         05/17/2019   1.5   reviewing drafts of declarations and corresponding with Sarah
         05/17/2019   7.0   drafting PI
         05/19/2019   3.0   drafting PI
         05/20/2019   2.5   PI fact citation research and bond case law research
         05/20/2019   2.5   check in, feedback and draft suggestions for PI with Tom (two meetings)
         05/21/2019   7.0   drafting PI motion, discussing with Tom,
         05/22/2019   1.5   edits on PI; discussion with Tom re same
         05/23/2019   2.0   call with DOJ, check in with POW team re SJ and PI briefing schedules
         05/23/2019   1.5   implementing PI edits
         05/24/2019   0.3   check in with Tom re: brief schedule and research needs
         05/29/2019   3.0   meeting with Tom re: opening brief; follow up discussion with Tom and Erin; follow up
                            phone call with Tom and Sarah
         05/31/2019   5.0   drafting opening brief
         06/03/2019   5.0   drafting opening brief
         06/04/2019   7.0   drafting opening brief
         06/05/2019   0.2   meeting re: contract rescission with Yvie
         06/05/2019   5.0   drafting complaint
         06/05/2019   0.4   scheduling discussion, review correspondence with DOJ
         06/06/2019   0.3   check in with Yvie re: contract rescission
         06/06/2019   5.0   drafting opening brief
         06/07/2019   7.0   drafting opening brief; reviewing TLMP amendments and associated NEPA docs from
                            archives; discussion with Tom; sharing with Sarah
         06/10/2019   3.0   drafting opening brief
         06/10/2019   1.0   reading memo from Rob re: amending forest plan
         06/10/2019   0.5   scheduling discussions/reviewing draft and check in with Tom
         06/11/2019   4.0   reviewing clerk memos
         06/12/2019   0.9   rescission research
         06/13/2019   1.2   meet with Tom re: review of draft opening brief
         06/13/2019   0.2   check in with Rob re: FP amendment
         06/13/2019   0.2   check in with Yvie re contract rescission
         06/17/2019   3.0   revising opening brief
         06/18/2019   4.0   revising opening brief
         06/19/2019   5.0   revising opening brief
         06/20/2019   7.0   revising opening brief
         06/21/2019   5.0   drafting opening brief
         06/21/2019   0.4   call with Larry Edwards re: road building on POW and relaying to Tom
         06/24/2019   4.0   revising opening brief
         06/25/2019   2.0   meeting with Liz Dodd and reviewing other standing declarations
         06/25/2019   5.0   drafting opening brief
         06/26/2019   4.0   drafting opening brief
         06/27/2019   1.5   revising opening brief
         06/27/2019   1.6   reviewing standing declarations
         06/28/2019   3.0   AR review and correspondence with DOJ
         06/28/2019   5.0   drafting opening brief
         07/01/2019   0.7   AR review and call with Sarah re: how to save
         07/01/2019   2.0   reviewing standing declarations; call with Buck to get info for declarant
         07/02/2019   1.5   reviewing answer
         07/03/2019   1.0   reviewing 10th circuit case law re site-specific impacts
         07/05/2019   5.0   opening brief research and drafting
         07/05/2019   1.2   review standing declarations
         07/06/2019   2.0   reviewing and editing opening brief
         07/07/2019   4.0   reviewing and editing opening brief
         07/08/2019   3.7   check in with Tom, client updates, planning for filing; reviewing declarations
         07/09/2019   0.5   check in with Tom and implementing suggestions to brief
         07/09/2019   2.0   reviewing suggestions from clients re draft opening brief
         07/10/2019   4.0   prepping for cite check, reviewing draft
         07/10/2019   4.0   check in on brief with Tom and Eric; follow up research
         07/11/2019   4.0   implementing cite check changes and reviewing draft
         07/11/2019   0.4   discussion with Tom re: next steps on brief
         07/12/2019   1.0   reviewing new unit cards
         07/12/2019   0.3   check in with Tom re opening brief

                                                                        Attachment 1, page 3 of 12

Case 1:19-cv-00006-SLG Document 60-7 Filed 11/23/20 Page 3 of 12
         07/12/2019   3.0   final editing and formatting of opening brief
         07/23/2019   1.0   check in with Tom re: PI drafting and status of case
         07/26/2019   1.0   client correspondence and updates
         07/29/2019   0.5   client updates and correspondence
         08/01/2019   1.0   reviewing local rules and preparing for drafting PI
         08/02/2019   1.5   PI drafting
         08/05/2019   4.0   drafting PI
         08/06/2019   7.0   drafting PI
         08/07/2019   5.0   reviewing draft of PI and re-drafting PI; working to determine where sale is located
         08/08/2019   2.0   revising PI draft
         08/08/2019   5.0   reviewing unit cards and determining where proposed timber sale is
         08/09/2019   2.5   discussion with Tom re drafts and PI amici, follow up correspondence review; check in
         08/09/2019   5.0   drafting PI (edits, working on mapping with Iris)
         08/12/2019   2.5   reading opposition brief
         08/12/2019   1.0   reviewing suggested changes to PI from clients
         08/12/2019   0.7   discussing opposition brief with Tom
         08/13/2019   0.6   check in with Tom re reply brief
         08/13/2019   0.2   discussion with Sarah re PI exhibits
         08/13/2019   2.0   revising PI (including client comments and proofing) and prepping for cite check
         08/13/2019   3.0   revising PI; scheduling cite check; corresponding re: research needs with Sarah
         08/13/2019   1.0   drafting response to AFA filing, discussing amicus filing with Tom and correspondence

         08/14/2019   1.0   setting up cite check and corresponding with checkers
         08/14/2019   0.3   map work with Iris
         08/14/2019   0.6   reviewing draft comments from Buck on issue of unit cards; discussing with Tom
         08/14/2019   2.5   research on prejudicial error
         08/14/2019   2.0   implementing cite check changes
         08/15/2019   3.5   reviewing PI, final edits, coordinating exhibits and filing with Sarah
         08/15/2019   2.0   reading government's opposition brief to start drafting reply; check in with Tom re:
                            schedule
         08/16/2019   0.5   correspondence with Sarah, Tom, and Buck re available harvest acreage
         08/16/2019   5.0   drafting reply brief
         08/17/2019   7.0   drafting reply brief and corresponding with Tom re edits
         08/18/2019   6.0   drafting reply brief and corresponding with Tom re edits
         08/19/2019   8.0   reviewing drafts of reply brief and additional research; finalizing draft for sending to
                            clients; conferring with with Tom re: choices
         08/20/2019   3.5   scheduling cite check and reviewing client comments; discussion with Tom re draft
         08/21/2019   2.0   additional research for brief; reviewing questions re joint appendix
         08/22/2019   2.0   implementing cite check changes; editing brief
         08/23/2019   0.7   reviewing FS letter to SEACC re: missing unit cards
         08/23/2019   7.4   editing reply brief; check ins with Tom; additional research; reviewing final document;
                            work with Sarah to finalize the document
         08/26/2019   0.5   reviewing communication re: joint appendix
         08/26/2019   2.5   reviewing AFA amicus brief and exhibits
         08/27/2019   2.0   talk with tom re: PI reply; reviewing and replying to client correspondence
         08/27/2019   0.7   meeting with Buck and Tom re reply to PI
         08/27/2019   2.0   PI opposition review, client communication re same, research re same
         08/28/2019   3.0   reviewing materials provided by coalition for response to AFA
         08/28/2019   0.3   talk with Tom re: PI reply
         08/29/2019   2.0   researching timber sales from other sources
         08/29/2019   0.5   talk with Tom re PI reply
         08/30/2019   3.0   working with Sarah to determine how to provide declarations for transcript, creating
                            drafts, communicating with Larry re: same; reviewing Board of Forestry for past
                            recordings/matrices/documents
         08/30/2019   0.7   discussions with Tom re timber sale advertisement, DOJ communication
         08/30/2019   2.0   legal research for PI reply (imminence)
         08/31/2019   5.0   researching for PI reply (imminent harm, temporary roads) and reviewing draft and
                            providing comments
         09/01/2019   2.0   reviewing and providing edits on PI reply
         09/02/2019   2.0   reading government's PI opposition and attached declarations
         09/03/2019   2.0   reviewing JA draft, corresponding with clients re: forest service public notice, talk with
                            Tom re: PI cite check (corresponding with cite checkers)
         09/04/2019   1.6   meeting with Tom and Eric to discuss reply on PI, plus follow up
         09/04/2019   5.0   reviewing draft of PI reply and researching additional support; coordinating exhibits and
                            declarations
         09/06/2019   3.5   additional cite checking; final reviews of draft PI reply; corresponding re: exhibits
         09/06/2019   2.0   checking record index and pdfs filed by DOJ

                                                                          Attachment 1, page 4 of 12

Case 1:19-cv-00006-SLG Document 60-7 Filed 11/23/20 Page 4 of 12
         09/06/2019   1.2 reviewing agency updates, client correspondence
         09/27/2019   1.0 research and drafting for response on bond motion
         10/24/2019   1.0 discussing POW fall workshop with Tom, reviewing public notice, drafting
                          correspondence with clients
         10/30/2019   2.0 drafting letter to FS re fall workshop; drafting client correspondence; discussing with
                          Tom
         10/30/2019   3.0 drafting letter to FS requesting cancellation of the fall workshop
         10/31/2019   1.0 editing letter to FS re public workshop and sending to clients
         11/01/2019   0.5 reviewing responses from clients re draft letter on fall workshop
         11/04/2019   3.0 reviewing suggestions from clients re letter to FS and re-drafting parts of letter
         11/12/2019   0.5 reviewing document from Buck, reviewing briefs, and responding
         11/20/2019   4.0 reviewing out year plan materials and drafting correspondence for clients
         11/25/2019   1.0 reviewing responses from clients re out year plan and reviewing materials
         12/02/2019   2.0 drafting out year plan comments
         12/03/2019   3.0 drafting out year plan comments
         12/10/2019   2.0 redrafting out year plan comments
         12/11/2019   2.0 discussion with Tom re out year plan comments and reviewing docs we received from
         12/12/2019   1.0 reviewing contract docs from agencies
         12/12/2019   4.0 drafting out year plan comments, correspondence with clients
         12/13/2019   1.5 client correspondence and editing draft
         12/17/2019   0.5 updating out year plan comments
         12/18/2019   3.0 drafting supplemental authority motion and discussing with Tom
         12/19/2019   0.5 corresponding with clients re out year plan comments
         12/19/2019   3.0 entering cite check, prepping cite check, corresponding re cite check for out year
                          comments
         12/20/2019   1.5 finalizing out-year plan comments for submission; updating clients
         12/23/2019   1.5 editing motion to file supplemental authority, finalizing for filing with Sarah, reviewing
                          client responses
         01/01/2020   2.5 POW moot and prep
         01/07/2020   0.3 correspondence with DOJ/talking with Tom re oral argument
         01/17/2020   2.0 meeting with Tom re oral argument, making plan for next steps, reviewing pleadings
         01/22/2020   3.0 research for oral argument
         01/23/2020   1.5 correspondence re oral argument; call re westcheck
         01/24/2020   2.0 reviewing westcheck
         01/27/2020   3.5 prep for oral argument, supporting research
         01/29/2020   4.0 moot and prep
         02/03/2020   4.0 reading briefs for oral arg prep
         02/04/2020   5.0 moot and prep
         02/04/2020   3.0 oral arg research
         02/05/2020   4.0 reviewing briefing for oral argument
         02/06/2020   2.0 reviewing materials for oral arg
         03/26/2020   1.0 remedy coordination call with Tom, Eric, Kate, Sarah
         03/27/2020   4.0 research for remedy briefing, sharing results with team
         03/27/2020   1.0 researching upcoming timber sales for brief
         03/30/2020   2.0 research for briefing
         03/31/2020   5.0 research for POW briefing, correspondence with clients, call with Tom re Covid stay o
         04/01/2020   3.0 research for remedy briefing
         04/02/2020   0.3 DOJ correspondence re relief
         04/03/2020   3.0 research for briefing
         04/07/2020   0.5 reviewing restoration memo from SEACC
         04/08/2020   3.5 correspondence and research for briefing
         04/13/2020   0.3 call with Tom and Sarah re briefing
         04/16/2020   0.5 call with Tom and emails re briefing
         04/17/2020   0.4 reviewing draft motion and messages re briefing
         04/21/2020   3.0 call with Tom, Eric, Sarah to discuss remedy and prep, correspondence re same,
                          reviewing drafts
         04/22/2020   1.5 call with Tom, making plan for research and organizing status of tasks
         04/23/2020   2.0 research for briefing
         04/23/2020   1.5 calls with Tom and Eric re briefing; correspondence with clients
         04/24/2020   5.0 research for briefing
         04/26/2020   2.0 research for briefing
         04/27/2020   3.0 research for briefing
         04/27/2020   2.5 calls with Tom re remedy, correspondence, sharing research, coordinating cite check

         04/29/2020   1.4 editing draft brief
         04/30/2020   0.4 coordinating cite check
         05/01/2020   1.0 cite check implementation and correspondence

                                                                          Attachment 1, page 5 of 12

Case 1:19-cv-00006-SLG Document 60-7 Filed 11/23/20 Page 5 of 12
                   05/05/2020      7.5 research for brief, reading opposing brief, reading drafts, reading client communication,
                                       proofing, calls with Tom
                   05/06/2020      1.0 reading FS and AFA declarations
                   05/06/2020      2.0 research on FS regs and objection procedure
                   05/11/2020      3.0 research for briefing, correspondence re same
                   05/12/2020      2.0 reading draft brief, comments
                   05/13/2020      0.3 correspondence re cite check
                   05/14/2020      1.0 reading edits to brief, getting cite check started
                   05/15/2020      1.5 reviewing AFA motion and providing comments
                   05/18/2020      1.0 cite checking motion and communication about same
                   05/18/2020      0.8 implementing cite check
                   05/19/2020      3.0 cite check, final reviews of briefs, reading FS briefing
                   06/24/2020      1.5 reading decision, updating clients; responding to client questions
                   11/13/2020      2.0 research for EAJA petition; correspondence with Tom
                   11/16/2020      4.0 research for EAJA petition
                   11/17/2020      0.5 correspondence about case research and my experience
                   11/19/2020      0.8 reviewing EAJA application and material
                        Total:   604.7

Glover, Kate
                   01/29/2020      4.5 Prep for and participate in Tom's moot argument.
                   02/04/2020      2.9 Prep for and participate in Tom's oral argument moot.
                        Total:     7.4

Jorgensen, Eric
                   04/22/2019      1.0   client call
                   05/03/2019      1.5   Review draft complaint/meeting Tom r e same
                   05/23/2019      0.5   Meeting Tom et al re litigaiton schedule
                   07/09/2019      0.8   Review draft opening brief
                   07/10/2019      1.3   Review draft brief/meeting Tom and Olivia re same
                   08/19/2019      0.2   Mtg Tom re reply
                   08/22/2019      0.2   REview revised paragraph re EA cases/mtg TOm
                   08/23/2019      0.2   Tom re reply --unit issue
                   01/29/2020      3.3   Review briefs/oral arg moot
                   04/21/2020      0.8   Telcon team re relief
                   04/23/2020      0.8   Telcon Tom re releif
                   04/30/2020      1.1   Review draft remedy brief and comment to Tom
                   05/12/2020      0.3   Review relief response brief draft
                   05/14/2020      0.3   Review draft response re relief
                   05/15/2020      1.2   Review reply brief re relief and revise/emails re same
                   06/24/2020      0.8   Review relief decision and followup
                        Total:    14.3

Lieb, Jeremy
                   05/03/2019      1.6   Cite check complaint
                   08/14/2019      2.5   Cite check reply brief
                   02/04/2020      2.3   Moot argument
                   02/04/2020      2.1   Prep for moot argument
                   05/01/2020      3.3   Cite check remedy brief
                        Total:    11.8

Waldo, Tom
                   03/29/2019      0.1   Meet w. Olivia re standing research.
                   03/31/2019      0.4   Read draft client memo.
                   04/01/2019      0.7   Edit client memo.
                   04/01/2019      1.6   Meet w. Holly and Olivia re client memo, next steps.
                   04/02/2019      2.4   Emails and calls re client memo, retainer agreement, and litigation hold letter; review
                                         and edit draft retainer and hold letter.
                   04/05/2019      1.7   Email clients re litigation proposal, retainers, litigation hold.
                   04/08/2019      2.3   Meet w. Olivia re research needs; research forest plan.
                   04/10/2019      1.0   Email Olivia and Eric re litigation strategy.
                   04/12/2019      3.6   Client emails re case plans; review record and research claims in connection with thes
                   04/13/2019      4.4   Review materials posted on web site for public comment; email USFS re same for
                                         clarification; email clients re same.
                   04/14/2019      0.3   Email w. clients re draft out-year plan.
                   04/16/2019      0.6   Research final agency action requirement; meet w. Eric re same; email Olivia re same.


                                                                                       Attachment 1, page 6 of 12

          Case 1:19-cv-00006-SLG Document 60-7 Filed 11/23/20 Page 6 of 12
         04/16/2019   1.2   Email clients re scheduling call to coordinate case filing.
         04/17/2019   0.3   Email clients re call to discuss case strategy.
         04/17/2019   0.1   Telcon w. Sarah re standing declarations.
         04/17/2019   2.5   Research re claims.
         04/18/2019   0.8   Answer client questions re case.
         04/18/2019   0.9   Meet w. Olivia re research.
         04/18/2019   0.6   Research re ripeness.
         04/19/2019   1.1   Research re ripeness.
         04/19/2019   1.3   Draft email to clients re standing.
         04/19/2019   1.6   Review record re site-specific NEPA/NFMA claims; email client re same.
         04/19/2019   0.6   Review updated out-year plan materials; emails re same.
         04/20/2019   0.2   Email NRDC re claims.
         04/20/2019   0.2   Meet w. Olivia re client call; email Rebecca and Dan re same.
         04/22/2019   1.8   Prep for client call and call; post-meeting re timing, p.i. bond.
         04/22/2019   0.3   Telcon w. Larry Edwards re site specific claims, history.
         04/22/2019   0.4   Email clients re today's call.
         04/23/2019   0.4   Email clients re Out-year Plan process.
         04/26/2019   0.4   Meet w. Olivia re complaint, claims.
         04/26/2019   1.5   Study draft complaint.
         04/29/2019   0.4   Meet w. Olivia re complaint, claims, final agency action, and outyear plan comments.
         04/30/2019   2.4   Edit complaint.
         04/30/2019   0.2   Read Corbett memo re site-specific NEPA.
         04/30/2019   0.2   Review cases re final agency action.
         05/01/2019   0.4   Emails w. clients re joining case.
         05/01/2019   5.7   Edit complaint; meet w. Olivia re same.
         05/01/2019   0.4   Record research.
         05/02/2019   0.4   Meet w. Eric re claims, complaint.
         05/02/2019   3.4   Edit complaint.
         05/02/2019   0.6   Email clients re draft complaint.
         05/02/2019   1.4   Meet w. Olivia re draft complaint.
         05/03/2019   1.6   Email clients re complaint questions.
         05/03/2019   0.6   Meet w. Eric re complaint.
         05/04/2019   5.4   Edit comments for draft outyear plan; meet w. Olivia re same.
         05/04/2019   2.0   Edit complaint.
         05/04/2019   0.2   Meet w. Olivia re complaint.
         05/06/2019   0.7   Review revised draft comment letter on outyear plan; review Olivia's draft message to
                            clients; meet w. Olivia re same.
         05/06/2019   3.6   Emails w. clients and Sarah re complaint, filing; meet w. Olivia re same; review fina
         05/07/2019   0.6   Telcon w. Olivia and Sarah re p.i. motion.
         05/07/2019   0.5   Email w. Olivia re edits to comment letter on outyear plan.
         05/07/2019   0.1   Email clients re case filing.
         05/07/2019   0.1   Telcon and email w. OGC re case filing, preliminary injunction, timing.
         05/07/2019   1.8   Meet w. Olivia re next steps, p.i. motion.
         05/08/2019   0.2   Review draft p.i. motion outline; meet w. Olivia re same.
         05/08/2019   0.4   Email clients re preliminary injunction, Out-year Plan comments, declarations, and m
         05/20/2019   3.6   Read draft motion for preliminary injunction.
         05/20/2019   0.3   Meet w. Olivia to catch me up on status following my absence.
         05/20/2019   0.3   Read final filed comments on Out-year Plan.
         05/20/2019   1.5   Meet w. Olivia re draft p.i. motion.
         05/21/2019   3.7   Review record re irrep. harm.
         05/21/2019   0.8   Draft message to DOJ re timber sale timing.
         05/22/2019   0.1   Telcon w. Marc Fink re wolves.
         05/22/2019   0.2   Telcon w. Larry Edwards re POW deer.
         05/22/2019   7.3   Read and edit revised draft p.i. motion; research re same; review record re same.
         05/22/2019   1.0   Meet w. Olivia re revised draft p.i. motion.
         05/23/2019   0.7   Edit p.i. motion and collect documents cited.
         05/23/2019   1.0   Draft message to clients re sale plans.
         05/23/2019   1.3   Meet w. Olivia, Eric, Sarah re s.j., p.i. briefing schedules, strategy.
         05/23/2019   0.4   Telcon w. Erika Norman re case scheduling.
         05/24/2019   1.8   Figure out proposed briefing schedule; meet w. Sarah re same; email DOJ re same.
         05/24/2019   0.4   Meet w. Buck Lindekugel re case status.
         05/24/2019   2.2   Outline issues for opening brief.
         05/24/2019   0.5   Research re timber supply.
         05/29/2019   0.5   Review and consider DOJ proposed briefing schedule and record issues; meet w. Olivia
                            re same.
         05/29/2019   2.9   Meet w. Olivia re opening brief outline, claims, strategy, research needs, and record;
                            telcon w. Sarah re record.

                                                                         Attachment 1, page 7 of 12

Case 1:19-cv-00006-SLG Document 60-7 Filed 11/23/20 Page 7 of 12
         05/29/2019   0.7   Email colleagues re implementation record question; meet w. Erin re same.
         05/30/2019   1.3   Emails re implementation record and site-specific impacts; research re same.
         05/30/2019   1.5   Review scheduling issues; email DOJ re proposed briefing schedule.
         06/03/2019   1.1   Research re requirement to file answer in APA cases; email Erin re same.
         06/03/2019   0.5   Research re history of Tongass site-specific NEPA.
         06/03/2019   0.4   Email Drew re waiving answer.
         06/05/2019   0.3   Review DOJ draft stipulation and revised proposed schedule; email Olivia and Sarah r
         06/06/2019   3.5   Review and edit briefing schedule and stipulation; meet w. Olivia re same; email Olivia,
                            Sarah, and Iris re same.
         06/06/2019   0.2   Meet w. Yvie re case law research on remedies.
         06/06/2019   0.3   Meet w. Olivia re opening brief.
         06/07/2019   0.4   Final review and edit message to Erika re draft stipulation.
         06/07/2019   0.2   Meet w. Olivia re TLMP history of unit cards requirement.
         06/08/2019   0.5   Read Erika's email changing schedule; review options re same; email Olivia and Sarah r
         06/10/2019   0.2   Draft response to Erika re briefing schedule.
         06/10/2019   0.3   Review final stipulation and scheduling order; email Olivia and Sarah re same.
         06/11/2019   2.7   Read first draft opening brief.
         06/12/2019   1.2   Read Yvie's memo re contract rescission as remedy.
         06/13/2019   3.0   Evaluate draft opening brief and meet w. Olivia re same.
         06/18/2019   0.2   Email clients re status update.
         06/19/2019   0.5   Review administrative record.
         06/21/2019   0.2   Meet w. Olivia re Larry's call about roads and email Erika Norman re same.
         06/24/2019   0.3   Meet w. Olivia re record.
         06/24/2019   1.0   Meet w. Liz Dodd and Olivia re standing declarations.
         06/25/2019   0.1   Email Erika re LTFs.
         06/25/2019   0.4   Read new case re site specific analysis; meet w. Olivia re same.
         06/26/2019   0.6   Research re deference to agency interpretation of regulation.
         06/28/2019   0.3   Meet w. Olivia re record.
         06/29/2019   0.1   Review revised draft opening brief.
         06/30/2019   5.0   Read revised draft brief.
         07/01/2019   0.2   Meet w. Olivia re opening brief.
         07/02/2019   6.9   Edit and draft opening brief.
         07/03/2019   6.9   Edit and draft opening brief.
         07/04/2019   6.0   Edit and draft opening brief.
         07/05/2019   8.8   Edit and draft opening brief.
         07/06/2019   8.1   Draft and edit opening brief.
         07/07/2019   0.9   Review Olivia edits to opening brief; email clients re same.
         07/08/2019   1.1   Telcon w. clients re road reopening; review record re same.
         07/08/2019   2.9   Review and research issues in opening brief.
         07/09/2019   1.2   Review and research issues in opening brief.
         07/09/2019   0.1   Telcon w. Sarah re final brief production.
         07/09/2019   0.2   Meet w. Olivia re brief.
         07/10/2019   9.7   Review, research, and edit opening brief.
         07/11/2019   0.4   Meet w. Olivia re final brief cite check and editing.
         07/11/2019   2.0   Edit opening brief.
         07/12/2019   0.4   Email clients re final brief.
         07/12/2019   4.0   Read and edit final opening brief.
         07/23/2019   1.3   Meet w. Olivia re p.i. motion.
         07/26/2019   0.5   Emails w. SEACC re timber sale implementation.
         07/27/2019   0.1   Emails w. SEACC re implementation.
         08/07/2019   0.1   Email Niel re PI motion.
         08/07/2019   4.7   Read draft p.i. motion; review record re same; proposed order re same; meet w. Olivia re
                            same.
         08/08/2019   0.2   Read revised draft p.i. motion.
         08/08/2019   1.5   Review unit cards for p.i. motion; telcon w. Buck re same; email Buck re same.
         08/09/2019   1.3   Meet w. Olivia re p.i. motion and AFA amicus.
         08/09/2019   0.3   Email clients re AFA amicus.
         08/09/2019   3.2   Read and edit revised drafts of p.i. motion.
         08/09/2019   0.3   Telcon w. Erik re amicus.
         08/09/2019   0.3   Research re amicus briefs.
         08/10/2019   1.0   Email clients re questions on amicus brief and p.i. motion.
         08/12/2019   2.8   Read FS brief; email clients re same.
         08/12/2019   0.7   Meet w. Olivia re strategy for merits reply brief and P.I. motion.
         08/13/2019   2.7   Read and edit revised draft p.i. motion; meet w. Olivia re same.
         08/13/2019   0.6   Meet w. Olivia re reply brief.
         08/13/2019   1.2   Review motion for Weis pro hac vice; meet w. Olivia re same; draft response.
         08/14/2019   0.6   Meet w. Olivia re Iris declaration and maps; review Iris' declaration; email re same.

                                                                         Attachment 1, page 8 of 12

Case 1:19-cv-00006-SLG Document 60-7 Filed 11/23/20 Page 8 of 12
         08/14/2019   3.4 Review FS brief.
         08/15/2019   0.3 Email clients re p.i. motion.
         08/15/2019   2.7 Review final motion for preliminary injunction; work with Iris, Sarah, and Olivia on
                          format for exhibits and maps.
         08/16/2019   1.9 Research and outline reply br. issues.
         08/16/2019   5.0 Draft intro for reply br.
         08/17/2019   4.0 Draft intro and ANILCA section for reply br. on merits.
         08/18/2019   2.6 Read draft NEPA section; telcon w. Olivia re same.
         08/18/2019   1.6 Read and edit NFMA section of reply br.
         08/18/2019   2.8 Draft remedy section for reply br.
         08/19/2019   7.8 Read and edit revised draft NEPA section; research re same.
         08/20/2019   0.3 Meet w. Iris re agency record; telcon w. Sarah re same.
         08/20/2019   3.0 Review and edit draft reply br.
         08/21/2019   3.2 Review and edit draft reply br.; meet w. Eric re same; meet w. Olivia re same.
         08/21/2019   0.3 Telcon w. Niel re draft reply; meet w. Olivia re same.
         08/22/2019   5.9 Edit reply brief; communicate with cite checkers re same.
         08/23/2019   0.3 Email clients re reply br. and update.
         08/23/2019   0.4 Draft response to Julie Weis re AFA amicus.
         08/23/2019   0.5 Meet w. Eric re amicus response; meet w. Olivia re same.
         08/23/2019   5.3 Read, edit, and proof final reply br. with Olivia and Sarah.
         08/26/2019   1.1 Read AFA motion, amicus brief, and declarations.
         08/26/2019   2.2 Review issues re joint appendix; telcon w Sarah re same; email Erika re same.
         08/27/2019   0.3 Email clients re AFA amicus.
         08/27/2019   1.9 Research and review re issues for p.i. reply in light of AFA br.
         08/27/2019   0.3 Telcon w. Larry Edwards re Twin Mt. preliminary advertisement; review advertisement;
                          email Erika Norman re same.
         08/27/2019   0.8 Meet w. Olivia re reply br.
         08/28/2019   2.9 Review issues re joint appendix; email Sarah and Olivia re same.
         08/28/2019   0.4 Research re p.i. reply br.
         08/29/2019   1.2 Meet w. Olivia and Eric re p.i. reply arguments.
         08/29/2019   0.2 Address Issues re Joint Appendix index.
         08/29/2019   2.4 Read fed. opp. to p.i. motion; emails re same; research re same.
         08/30/2019   0.7 Outline p.i. reply br.
         08/30/2019   1.7 Review Erika's documents re Twin Mountain sale; research re same; meet w. Olivia re
                          same; email Erika re same.
         08/31/2019   5.1 Research and outline reply br.
         08/31/2019   1.6 Draft reply re preliminary injunction.
         09/01/2019   7.5 Draft reply for p.i.
         09/02/2019   3.5 Edit reply br. on p.i.; email clients re same.
         09/03/2019   1.3 Review draft joint appendix index.
         09/04/2019   4.8 Edit p.i. reply.
         09/04/2019   1.7 Meet w. Eric and Olivia re edits to p.i. reply.
         09/04/2019   0.2 Edit Joint Appendix index and email Erika re same.
         09/05/2019   0.5 Review issues re joint appendix.
         09/05/2019   7.4 Edit reply br. for p.i.; review cite checks.
         09/05/2019   0.4 Email clients re status update on Twin Mt. offering.
         09/06/2019   0.7 Review joint appendix as filed by DOJ for completeness; meet w. Emma re same.
         09/06/2019   1.6 Read and edit final reply br. on p.i.
         09/06/2019   0.4 Email clients re p.i. reply br.
         09/23/2019   1.5 Read p.i. order; email clients re same.
         09/27/2019   0.2 Review and edit statement re bond.
         10/24/2019   0.3 Meet w. Olivia re fall implementation workshop.
         10/30/2019   0.2 Review Olivia's draft letter re fall workshop; meet w. Olivia re same.
         10/31/2019   0.6 Read and edit Olivia's revised draft letter re fall workshop; email Olivia re same.
         12/06/2019   0.6 Review Olivia's draft comment letter on out-year plan; review proposed outyear plan;
                          meet w. Olivia re letter.
         12/12/2019   0.3 Read revised draft letter on out-year plan.
         12/18/2019   0.3 Meet w. Olivia re supp. authority.
         12/18/2019   0.9 Read new 9th Circuit decision re site-specific NEPA; review briefs re supplemental
                          authority; review local rule re supp. authority.
         12/19/2019   0.2 Read Olivia's draft notice of supplemental authority.
         12/22/2019   1.3 Edit draft notice of supplemental authority; email Olivia re same.
         01/02/2020   0.2 Read DOJ's response to supplemental authority; email clients re same.
         01/03/2020   0.4 Read order re oral argument; meet w. Olivia re same; email DOJ re same; email client
         01/07/2020   1.0 Review dates for oral argument; telcon w. Sarah re same; emails w. DOJ re same; draft
                          response to court order.
         01/08/2020   0.5 Prep for oral argument.

                                                                      Attachment 1, page 9 of 12

Case 1:19-cv-00006-SLG Document 60-7 Filed 11/23/20 Page 9 of 12
          01/08/2020   0.2   Emails w. clients re oral argument.
          01/12/2020   0.5   Call w. Eric re oral argument.
          01/16/2020   1.8   Prep for oral argument.
          01/17/2020   1.6   Prep for oral argument; meet w. Olivia re same.
          01/21/2020   0.9   Call w. clients re oral argument; follow-up calls and emails.
          01/22/2020   0.6   Call w. Erik re scheduling moot courts; emails re same.
          01/24/2020   3.3   Prep for oral argument.
          01/27/2020   1.6   Prep for oral argument.
          01/28/2020   6.5   Prep for oral argument.
          01/29/2020   3.5   Prep for oral argument.
          01/29/2020   2.5   Moot court.
          01/30/2020   2.0   Prep for oral argument.
          01/31/2020   2.9   Prep for oral argument.
          02/01/2020   0.7   Prep for oral argument
          02/03/2020   3.9   Prep for oral argument.
          02/04/2020   5.7   Prep for moot court.
          02/05/2020   6.5   Prep for oral argument.
          02/06/2020   7.8   Prep for oral argument.
          02/07/2020   6.9   Prep for oral argument and argument.
          02/11/2020   0.7   Email clients re oral argument.
          03/11/2020   0.6   Read SJ decision.
          03/24/2020   0.1   Read case re vacatur.
          03/25/2020   1.5   Outline remedy brief issues.
          03/26/2020   1.5   Research re timber supply for remedy brief.
          03/26/2020   0.9   Call w. Olivia, Sarah, Kate, and Eric re remedy br.
          03/30/2020   2.2   Research re Tongass economics and appropriations for recreation and restoration.
          03/31/2020   0.8   Email clients re Covid stay of litigation; call w. Olivia re same; call w. Sarah re same.
          04/02/2020   1.2   Review Erika's email re briefing deadlines; email w. Sarah and Olivia re same.
          04/06/2020   0.5   Read draft BOF minutes; email team re same.
          04/06/2020   3.7   Read Olivia's memo re partial vacatur; read vacatur cases; review ROD re same.
          04/07/2020   2.1   Read cases re vacatur.
          04/08/2020   2.2   Research re vacatur.
          04/10/2020   0.5   Research facts re remedy brief.
          04/13/2020   0.3   Call w. Olivia and Sarah to discuss briefing schedule on remedy.
          04/13/2020   0.4   Email Erika re briefing schedule for remedy.
          04/13/2020   3.0   Legal and factual research re remedy brief.
          04/15/2020   3.0   Outline remedy brief; review materials.
          04/17/2020   0.5   Read and edit DOJ's draft motion for new deadlines; review DOJ's email re same and
                             settlement feeler; email Olivia and Sarah re same.
          04/21/2020   0.7   Review Erika's revised motion for new deadlines; email Olivia and Sarah re same; edit
                             same; email Erika re same.
          04/21/2020   0.7   Meet w. Eric, Olivia, and Sarah re Erika's remedy proposal.
          04/21/2020   0.1   Email Erika re scope of remedy.
          04/22/2020   1.2   Review and research relief issues in light of DOJ's emails; call w. Olivia re case research.

          04/23/2020   0.2   Call w. Olivia re remedy.
          04/23/2020   0.8   Call w. Eric and Olivia re remedy.
          04/23/2020   0.3   Review issues re remedy in light of DOJ position.
          04/23/2020   0.6   Draft message to clients re schedule changes and update.
          04/24/2020   0.4   Email client re questions.
          04/26/2020   1.5   Outline remedy brief; research re tiering and incorporation by reference.
          04/27/2020   0.9   Read Olivia's memo re vacating EISs; call w. Olivia re same.
          04/27/2020   1.1   Draft remedy brief.
          04/28/2020   2.8   Draft remedy brief.
          04/29/2020   5.5   Draft remedy brief.
          04/30/2020   1.9   Edit remedy brief in response to Eric's and Olivia's comments; email Eric and Olivia re
                             same.
          04/30/2020   0.4   Email clients re draft remedy brief.
          04/30/2020   0.2   Call Olivia re cite check; call Sarah re same.
          05/01/2020   0.4   Email w. Julie Weis re AFA request to submit declarations; call w. Olivia re same.
          05/04/2020   1.2   Read AFA motion to file declarations; email clients re same.
          05/05/2020   6.7   Edit and proof remedy brief; research re same.
          05/05/2020   0.2   Email clients re remedy briefs filed today.
          05/08/2020   0.2   Read new case re vacatur; email Elizabeth re same.
          05/09/2020   4.2   Outline remedy reply; research re same.
          05/10/2020   7.0   Draft remedy reply.
          05/11/2020   0.3   Email SEACC re remedy question.

                                                                          Attachment 1, page 10 of 12

Case 1:19-cv-00006-SLG Document 60-7 Filed 11/23/20 Page 10 of 12
                      05/11/2020      2.1   Edit remedy response.
                      05/11/2020      0.3   Read cases re EIS vacatur.
                      05/13/2020      2.1   Edit reply re remedy; email clients re same.
                      05/18/2020      1.4   Draft and edit response to AFA's motion to file declarations; emails w. Olivia and Eric r
                      05/18/2020      1.1   Edit remedy reply brief after cite-checking and input.
                      05/19/2020      4.2   Edit, proof, and finalize remedy reply.
                      05/19/2020      0.4   Read federal reply brief on remedy.
                      05/19/2020      0.4   Email clients re remedy briefing.
                      06/24/2020      0.2   Read remedy decision.
                      06/24/2020      2.5   Emails and calls w. clients re decision.
                      08/17/2020      0.1   Email Trustees re EAJA hourly rates.
                      08/18/2020      0.2   Review Trustees' hourly rate tables.
                      08/18/2020      0.1   Email Sarah and Iris re materials needed for EAJA motion.
                      11/11/2020      2.4   Review hours for EAJA motion.
                      11/12/2020      2.7   Review attorney hours for EAJA motion.
                      11/13/2020      0.1   Call w. Olivia re EAJA research.
                      11/13/2020      1.4   Review attorney hours for EAJA motion.
                      11/13/2020      0.3   Research and email clients re EAJA eligibility.
                      11/15/2020      2.3   Review records re EAJA motion, compare to other cases; research re recovery unde
                      11/16/2020      2.7   Review and develop evidence for EAJA motion; emails w. clients re declarations.
                      11/16/2020      0.9   Research re EAJA cases.
                      11/17/2020      0.5   Research re EAJA.
                      11/17/2020      5.4   Draft declaration for EAJA motion; research re same; edit time summary attachments.

                      11/17/2020      0.8 Call w. Eric re EAJA issues.
                      11/18/2020      6.0 Draft EAJA application and edit declaration and time entries accordingly; calls w. Sarah
                                          and Olivia re same.
                      11/20/2020      0.9 Review and enter cite checks for EAJA motion and declaration; research re same.
                      11/23/2020      2.0 Finalize EAJA motion.
                           Total:   490.0

Whalen, Erin
                      05/03/2019      0.6 Cite check complaint.
                      08/22/2019      4.4 Cite check reply brief.
                           Total:     5.0

Korhonen-Penn, Iris
                      08/07/2019      2.0   Draft VCU Map
                      08/08/2019      2.5   VCU map
                      08/09/2019      3.5   Further work on VCU map
                      08/12/2019      4.6   Research road and harvest data; revise map with units & road layers
                      08/13/2019      4.0   Add timber harvest data to the map; converse with Dave Albert about data; deal with
                                            drawing slowdowns.
                      08/14/2019      3.0   Revise map; draft declaration
                      08/15/2019      2.0   Finalize map and declaration
                      08/20/2019      4.5   Cite check reply brief (merits)
                      09/04/2019      3.0   PI reply—Edit timber harvest chart; draft declaration
                      09/05/2019      4.5   Cite check PI reply
                      09/06/2019      3.0   Final prep and filing of PI reply
                           Total:    36.6

Saunders, Sarah
                      05/01/2019      1.6   Standing declarations.
                      05/03/2019      2.4   Standing declarations.
                      05/07/2019      1.0   Talk with Tom/Olivia re. standing. Reach out to declarants.
                      06/03/2019      0.3   Review org declarations.
                      06/04/2019      0.9   Standing declarations work.
                      06/05/2019      1.0   Work with DHernandez on declaration.
                      06/06/2019      0.9   Standing declarations
                      06/07/2019      2.1   Standing declarations
                      08/22/2019      1.1   Reply brief cite check.
                      12/19/2019      0.5   Out-year plan comments cite check.
                      12/23/2019      0.1   Cite check notice of supp authority.
                      11/18/2020      0.5   Cite check EAJA petition.
                      11/19/2020      1.4   Cite check EAJA petition.
                           Total:    13.8


                                                                                        Attachment 1, page 11 of 12

        Case 1:19-cv-00006-SLG Document 60-7 Filed 11/23/20 Page 11 of 12
Kutchin, Robert
                  05/30/2019     3.5   Researching whether FS can retract guidance document without notice/comment
                  05/31/2019     6.9   More research on forest plan amendment procedure
                  06/03/2019     6.3   More research on forest plan amendment procedure
                  06/04/2019     4.8   Drafting Memo on forest plan amendment procedure
                  06/05/2019     3.7   Finishing memo on forest plan amendment procedure
                  06/13/2019     0.5   Phone call with Olivia about forest plan amendment procedure
                  07/11/2019     6.0   cite check brief
                       Total:   31.7

Martinez, Luna
                  07/11/2019     6.0 Cite checking brief.
                       Total:    6.0

Yao, Yvie
                  06/05/2019     0.5   Review background information about the case
                  06/05/2019     0.2   Discuss the contract rescission project with Olivia
                  06/05/2019     5.2   Conduct legal research re contract rescission
                  06/06/2019     6.8   Conduct legal research re contract rescission
                  06/07/2019     6.4   Draft memo re contract rescission
                  06/10/2019     6.7   Revise and complete the draft memo re contract rescission
                       Total:   25.8




                                                                                  Attachment 1, page 12 of 12

        Case 1:19-cv-00006-SLG Document 60-7 Filed 11/23/20 Page 12 of 12
